 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    RAUL ALVAREZ,                            Case No. 1:16-cv-00203-AWI-JLT (PC)
12                       Plaintiff,            SECOND INFORMATIONAL ORDER
                                               NOTICE AND WARNING OF REQUIREMENTS
13           v.                                FOR OPPOSING DEFENDANT’S MOTION FOR
                                               SUMMARY JUDGMENT
14    NASTRAN HASHEMI,
                                               (Doc. 45)
15                       Defendant.
                                               21-DAY DEADLINE
16

17
            Defendant, Nastran Hashemi, M.D., filed a motion for summary judgment on October 31,
18
     2019. (Doc. 45.) Pursuant to Woods v. Carey, 684 F.3d 934 (9th Cir. 2012), Rand v. Rowland,
19   154 F.3d 952 (9th Cir. 1998), and Klingele v. Eikenberry, 849 F.2d 409 (9th Cir. 1988), the Court
20   hereby notifies Plaintiff of the rights and requirements to oppose the motion.
21          1. Unless otherwise ordered, all motions for summary judgment are briefed in accordance
22   with Local Rule 230(l).
23          2. Plaintiff is required to file an opposition or a statement of non-opposition to
24   Defendant’s motion for summary judgment. Local Rule 230(l). If Plaintiff fails to file an
25   opposition or a statement of non-opposition to the motion, this action may be dismissed,
26   with prejudice, for failure to prosecute. The opposition or statement of non-opposition must be
27   filed not more than 21 days after the date of service of the motion. Id.
28          3. A motion for summary judgment is a request for judgment on some or all of Plaintiff’s

                                                      1
 1   claims in favor of Defendant without trial. Fed. R. Civ. P. 56(a). Defendant’s motion sets forth
 2   the facts which they contend are not reasonably subject to dispute and that entitle them to
 3   judgment as a matter of law. Fed. R. Civ. P. 56(c). This is called the Statement of Undisputed
 4   Facts. Local Rule 260(a).
 5            Plaintiff has the right to oppose a motion for summary judgment. To oppose the motion,
 6   Plaintiff must show proof of his claims. Plaintiff may agree with the facts set forth in
 7   Defendant’s motion but argue that Defendant is not entitled to judgment as a matter of law.
 8            In the alternative, if Plaintiff does not agree with the facts set forth in Defendant’s motion,
 9   Plaintiff may show that Defendant’s facts are disputed in one or more of the following ways: (1)
10   Plaintiff may rely upon statements made under the penalty of perjury in the complaint or the
11   opposition if (a) the complaint or opposition shows that Plaintiff has personal knowledge of the
12   matters stated and (b) Plaintiff calls to the Court’s attention those parts of the complaint or

13   opposition upon which Plaintiff relies; (2) Plaintiff may serve and file declarations setting forth

14   the facts which Plaintiff believes prove his claims;1 (3) Plaintiff may rely upon written records but

15   Plaintiff must prove that the records are what he claims they are;2 or (4) Plaintiff may rely upon

16   all or any part of the transcript of one or more depositions, answers to interrogatories, or

17   admissions obtained in this proceeding. Should Plaintiff fail to contradict Defendant’s motion

18   with declarations or other evidence, Defendant’s evidence will be taken as truth, and final

19   judgment may be entered without a full trial. Fed. R. Civ. P. 56(e).

20            In opposing Defendant’s motion for summary judgment, Local Rule 260(b) requires

21   Plaintiff to reproduce Defendant’s itemized facts in the Statement of Undisputed Facts and admit

22   those facts which are undisputed and deny those which are disputed. If Plaintiff disputes (denies)

23   a fact, Plaintiff must cite to the evidence used to support that denial (e.g., pleading, declaration,

24
         1
            A declaration is a written statement setting forth facts (1) which are admissible in evidence, (2) which are based
25   on the personal knowledge of the person giving the statement, and (3) to which the person giving the statement is
     competent to testify. 28 U.S.C. ' 1746; Fed. R. Civ. P. 56(c)(4). A declaration must be dated and signed under
26   penalty of perjury as follows: “I declare (or certify, verify or state) under penalty of perjury that the foregoing is true
     and correct. Executed on (date). (Signature).” 28 U.S.C. ' 1746.
27        2
            Sworn or certified copies of all papers referred to in the declaration must be included and served on the
     opposing party. Fed. R. Civ. P. 56(e). Further, if an exhibit consists of more than one page, Plaintiff must reference
28   the specific page of the exhibit (i.e. “See Exhibit A, page 3”) he relies on to establish a dispute of fact.

                                                                  2
 1   deposition, interrogatory answer, admission, or other document). Local Rule 260(b).
 2          4. If discovery has not yet been opened or if discovery is still open and Plaintiff is not yet
 3   able to present facts to justify the opposition to the motion, the Court will consider a request to
 4   postpone consideration of Defendant’s motion. Fed. R. Civ. P. 56(d). Any request to postpone
 5   consideration of Defendant’s motion for summary judgment must include the following: (1) a
 6   declaration setting forth the specific facts Plaintiff hopes to elicit from further discovery, (2) a
 7   showing that the facts exist, and (3) a showing that the facts are essential to opposing the motion
 8   for summary judgment. Blough v. Holland Realty, Inc., 574 F.3d 1084, 1091 n.5 (9th Cir. 2009);
 9   Tatum v. City and County of San Francisco, 441 F.3d 1090, 1100-01 (9th Cir. 2006); State of
10   California v. Campbell, 138 F.3d 772, 779 (9th Cir. 1998). The request to postpone the motion
11   for summary judgment must identify what information is sought and how it would preclude
12   summary judgment. Blough, 574 F.3d at 1091 n.5; Tatum, 441 F.3d at 1100-01; Margolis v.

13   Ryan, 140 F.3d 850, 853 (9th Cir. 1998); Local Rule 260(b).

14          5. Unsigned declarations will be stricken, and declarations not signed under penalty of

15   perjury have no evidentiary value and will not be considered.

16   The failure of any party to comply with this order, the Federal Rules of Civil Procedure, or

17   the Local Rules of the Eastern District of California may result in the imposition of sanctions

18   including, but not limited to dismissal of the action or entry of default.

19

20   IT IS SO ORDERED.

21      Dated:     November 1, 2018                              /s/ Jennifer L. Thurston
22                                                       UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28

                                                        3
